Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com April 20, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Vendum Batteries Inc. Reading, Berkshire, United Kingdom To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Amendment No. 1 to Form 10-K, Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Vendum Batteries Inc. of our report dated April 10, 2012, relating to the consolidated financial statements of Vendum Batteries Inc., as of and for the years ending December 31, 2011 and 2010 and for the period from November 16, 2009 (inception) to December 31, 2011. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, MI
